Name: Council Regulation (EEC) No 3137/83 of 4 November 1983 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Yugoslavia (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 83 Official Journal of the European Communities No L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3137/83 of 4 November 1983 opening, allocating and providing (or the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Yugoslavia (1983) Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota, and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect most accurately the actual development of the market in the products in ques ­ tion, such allocation should be in proportion to the requirements of the Member States, assessed by reference to both the statistics relating to imports of the said products from Yugoslavia over a representative reference period and the economic outlook for the quota period concerned ; Whereas, in respect of the last three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Yugoslavia of the products concerned : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 22 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') stipulates that certain wines having a registered designation of origin falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Yugoslavia, specified in the Agreement in the form of an exchange of letters of 18 July 1983, shall be imported into the Community at customs duties equal to 70 % of the duties of the Common Customs Tariff within the limits of an annual Community tariff quota of 1 2 000 hectolitres ; whereas these wines must be put in containers holding two litres or less and must be accompanied by a certificate of designation of origin in accordance with the model appearing in the Annex to this Regulation ; whereas, however, a declaration annexed to the Final Act of the Cooperation Agree ­ ment provides that this measure has to be applied pro rata temporis from the date of entry into force of the Agreement ; whereas a tariff quota of 9 000 hectolitres should therefore be opened for the period up to 31 December 1983 ; Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas, in order that such wines may benefit from this tariff quota, Article 18, of Regulation (EEC) No 337/79 (2), as last amended by Regulation (EEC) No 1595/83 (3), must be complied with ; Member State v 1980 1981 1982 Benelux 42,5 7,6 8,8 Denmark 18,7 20,1 29,1 Germany 6,5 50,0 42,4 Greece    France 3,0 3,8 3,5 Ireland 1,6 0,5 0,4 Italy 0,7 1.7 1,5 United Kingdom 27,0 16,3 4,3 Whereas, in view of these factors, and of market fore ­ casts for the products concerned and in particular of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : (') OJ No L 41 , 14 . 2 . 1983, p . 2 . 0 OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 163, 22. 6 . 1983 , p . 48 . 9 . 11 . 83No L 307/2 Official Journal of the European Communities Benelux Denmark Germany Greece France Ireland Italy United Kingdom 15,6 26.3 36.4 1.4 3.5 1,4 1,4 14,0 this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a substantial quantity of its initial share remains unused in any Member State, it is essential that it should return a significant proportion thereof to the reserve, to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 December 1983 the Common Customs Tariff duties in respect of the following products origi ­ nating in Yugoslavia shall be suspended at the levels shown below within the limits of a Community tariff quota of 9 000 hectolitres : Whereas, to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements" of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instalment of the Community quota should be fixed at a level , which could, in the present circumstances, be 80 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to take this into account and to avoid a break in continuity, any Member State which has used up almost all of its initial share should draw an additional share from the! reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas CCT heading No Description Rate of duty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by \ the addition of alcohol : l C. Other : 1 . Of an actual alcoholic strength by volume not exceeding 131 % vol , in containers, holding : ex a) Two litres or less :  wines entitled to one of the following designa ­ tions of origin :  Ljutomersko  Ormov Laski gorice, Laski Rizling  Ohrid, Merlot  Herzegovina  Mostar, \  2ilavka  Blatina  Fruska Gora, Talijanski Rizling  Oplenac, Lipovac l  Istra, Meriot  Tikves ¢  Krater t  Kratosija  Srednja i juÃ ¾na dalmacija  Dingac  Kastelet l  Crna Gora, Vranac 10,1 ECU/hl Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . The first instalment, amounting to 7 200 hecto ­ litres shall be allocated among the Member States ; the shares which subject to Article 5 shall be valid until 31 December 1983 shall be as follows : (') OJ No L 30, 6 . 2 . 1982, p. 1 . 9 . 11 . 83 Official Journal of the European Communities No L 307/3 CCT heading No Description Rate ofduty 22.05 2. Of an actual alcoholic strength by volume exceeding 13 % (contd) vol but not exceeding 1 5 % vol in containers holding : ex a) Two litres or less :  wines entitled to one of the following designa ­ tions of origin : :  Ljutomersko  Ormosko gorice, Laski Rizling  Ohrid, Merlot  Herzegovina  Mostar,  2ilavka  Blatina  Fruska Gora, Talijanski Rizling  Oplenac, Lipovac  Istra, Merlot  Tikves  Krater  Kratosija 1  Srednja i juÃ ¾na dalmacija  Dingac  Kastelet  Crna Gora, Vranac 11,8 ECU/hl (hectolitres) 1 120 1 890 2 630 100 250 100 100 1 010 Benelux Denmark Germany Greece France Ireland Italy United .Kingdom 2. Within the limits of this tariff quota, the Hellenic Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions in the 1979 Act of Accession and in Regulation (EEC) No 287/82 ('). 3 . The wines in question shall be subject to compli ­ ance with the free-at-frontier reference price . In order that such wines may benefit from this tariff quota Article 18 of Regulation (EEC) No 337/79, as last amended by Regulation (EEC) No 1595/83, must be complied with . 4. Each of these wines, when imported, shall be accompanied by a certificate of designation of origin , issued by the relevant Yugoslavian authority, in accordance with the model annexed to this Regulation . 3 . The second instalment, amounting to 1 800 hectolitres, shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share, as specified in Article 2(2), or of that share less the portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall , without delay, by notifying the Commission , draw a second share equal to 15 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accord ­ ance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . No L 307/4 Official Journal of the European Communities 9 . 11 . 83 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , ir? accor ­ dance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue to apply until the reserve is used up. 4. Notwithstanding paragraphs 1 , 2 and 3, Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up. They shall inform the Commission of their grounds for applying this para ­ graph . Article 4 The additional share drawn pursuant to Article 3 shall be valid until 31 December 1983 . Article 5 Member States shall return to the reserve, not later than 1 December 1983, the unused portion of their initial shares which on 15 November 1983 is in excess of 20 % of the initial amount. They may return a greater quantity if there are grounds for believing that this quantity might not be used in full . Member States shall notify the Commission, not later than 1 December 1983, of the total imports of the products concerned effected under the Community quotas up to and including 15 November 1983 and, where appropriate, the proportion of their initial $hare that they are returning to the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and, as soon as it has been notified, shall inform each Member State of the extent to which the reserve has been used up . It shall notify the Member States, not later than 5 December 1983 , of the state of the reserve after quan ­ tities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State making the final drawing. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares in the Community quota. 2 . Member States shall ensure that importers of the products have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall collab ­ orate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . ' Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . Exporter  Exportateur CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE YUGOSLAV WINES VINS YOUGOSLAVES No 000000 2 . Consignee  Destinataire 3. ISSUING AUTHORITY  ORGANISME Ã METTEUR ll 4. Designation of origin  Appellation d'origine 5. Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 6. Gross mass (kg) Masse brute (kg 7 . Litres Litres 8. Litres ( in words)  Litres (en lettres) 9 . CERTIFICATION BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME Ã METTEUR The wine described in this certificate is wine produced within the wine district of and is considered by Yugoslav legislation as entitled to the designation of origin ' ' Le vin dÃ ©crit dans le prÃ ©sent certificat a Ã ©tÃ © produit dans la zone viticolÃ © de et est reconnu , suivant la loi yougoslave , comme ayant droit Ã la dÃ ©nomination d'origine « ». Place  Lieu : Date  Date : Signature and stamp  Signature et cachet :